AMENDMENT NO. 1 TO SUBSCRIPTION AND PURCHASE AGREEMENT

This Amendment No. 1 (this “Amendment”) to the Subscription and Purchase
Agreement (the “Agreement”) dated as of July 8, 2008, by and between Clearant,
Inc., a Delaware corporation (the “Company”), and CPI Investments, Inc., an
Arizona corporation (the “Purchaser”), is hereby entered into and effective as
of February 20, 2009. Capitalized terms not otherwise defined herein have the
meaning set forth in the Agreement.

1. Sections 2.2(c) and (d) of the Agreement are amended to state in their
entirety as follows:

(c) On or before March 31, 2009, the Company shall deliver to the Purchaser a
Note in the principal amount of Six Hundred Thousand Dollars ($600,000), and the
Purchaser shall deliver consideration to the Company in the amount of Six
Hundred Thousand Dollars ($600,000), consisting of Sixty-Eight Thousand Dollars
on December 12, 2008, Fifty Thousand Dollars ($50,000) on January 8, 2009, One
Hundred Sixty Thousand Dollars ($160,000) on February 20, 2009, One Hundred
Thousand Dollars ($100,000) before March 10, 2009and Two Hundred Twenty-Two
Thousand Dollars ($222,000) on or before March 31, 2009 (collectively, the
“Third Tranche”); and

(d) On or before April 30, 2009, the Company shall deliver to the Purchaser a
Note in the principal amount of Six Hundred Thousand Dollars ($600,000) and the
Purchaser shall deliver consideration to the Company in the amount of Six
Hundred Thousand Dollars ($600,000) (the “Final Tranche”). Each of the financing
“tranches” described in Section 2.2 (a)-(d) are sometimes individually referred
to herein as a “Tranche” and collectively, the “Tranches.”

2. Purchaser acknowledges and agrees that Company is not in material breach or
default of the Agreement or any outstanding Notes.

3. Provided that Purchaser timely makes the payments provided for above, the
existing Purchaser Defaults for failure to timely make the payments previously
provided for will be waived by Company.

4. Section 4.10 of the Agreement is hereby deleted in its entirety.

5. At the Company’s option, the initial Maturity Date of each outstanding Note
is hereby extended to January 8, 2012, which shall be the initial Maturity Date
of the Notes to be granted for the Third and Final Tranches.

6. Except as expressly set forth herein, the Agreement shall remain in full
force and effect, and is hereby ratified and affirmed in all respects.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.

      CLEARANT, INC.   CPI INVESTMENTS, INC.
By: /s/ Jon Garfield
  By: /s/ Rick Boghan
 
   
Name: Jon Garfield
Title: Chief Executive Officer
  Name: Rick Boghan
Title: COO

